—Appeals from order by the Maurer Company, Inc., and Doll’s Super Duper, Inc., unanimously dismissed upon stipulation and order reversed on *770the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted the motion of defendant James B. Frank (Frank) for summary judgment dismissing the complaint. Frank demonstrated his initial entitlement to judgment in his favor as a matter of law by the submission of evidentiary proof in admissible form establishing that the repairs he performed on the automatic doors were not related to the defective condition or malfunction that caused or contributed to plaintiff’s injuries. In opposition, plaintiff failed to come forward with evidentiary proof in admissible form to show the existence of a triable issue of fact sufficient to defeat Frank’s entitlement to summary judgment (see generally, Zuckerman v City of New York, 49 NY2d 557; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeals from Order of Supreme Court, Genesee County, Wolf, Jr., J. — Summary Judgment.) Present — Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.